PER CURIAM.
After being resentenced pursuant to our opinion in Lyons v. State, 730 So.2d 833 (Fla. 4th DCA 1999), appellant filed a motion to correct the new sentence under Florida Rule of Criminal Procedure 3.800(b)(2). The motion requested that the trial court vacate a portion of the sentence which violated double jeopardy and also sought additional relief. At the hearing, which took place without the appellant being present, the court granted some, but not all of the relief sought by appellant. We agree with appellant that his presence was required. State v. Scott, 439 So.2d 219 (Fla.1983)(defendant must be present at hearing on motion to correct illegal split sentence held pursuant to Florida Rule of Criminal Procedure 3.850). We therefore reverse and remand for another resentencing hearing.
KLEIN, GROSS and TAYLOR, JJ, concur.